Citation Nr: 0413069	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  04-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial disability rating for 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from September 1952 until 
April 1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Buffalo, 
New York.


FINDING OF FACT

The evidence shows the veteran to have recurrent bilateral 
tinnitus.


CONCLUSION OF LAW

The criteria for an initial rating for tinnitus in excess of 
10 percent have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R.§§ 3.102, 3.159, 3.321, 
Diagnostic Code 6260 (as in effect prior to, and from, June 
13, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With respect to the duty to notify, it has been determined by 
VA's Office of the General Counsel (hereinafter referred to 
as "GC") that, when a claim of service connection is granted 
and the veteran submits a notice of disagreement as to the 
disability evaluation assigned, notice under 38 U.S.C.A. 
§ 5103(a) is not required as to the claim raised in a notice 
of disagreement in response to notice of a decision on a 
claim for which VA has already given § 5103(a) notice.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case.  Id.  Such was done in the present case.  Thus, no 
further notice is required.

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claim.  The veteran's 
service medical reports are of record, as well as a post-
service VA examination report.  Private treatment records are 
also affiliated with the claims file.  Finally, the veteran's 
own contentions in support of his claim are of record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.



Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Analysis

Tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect 
prior to, and from, June 13, 2003, a 10 percent rating is for 
assignment for tinnitus, recurrent.  There is no higher 
rating assignable by analogy for tinnitus.  See 38 C.F.R. 
§ 4.20.

It is noted that, in his March 2004 claim, the veteran 
asserted his belief that he was entitled to "20 percent" 
for his tinnitus because the disease was present in both 
ears.  Thus, it appears the veteran is requesting separate 10 
percent ratings for each ear for his tinnitus.  However, 
Diagnostic Code 6260, as in effect prior to, and from, June 
13, 2003, does not authorize such a rating.  

Prior to June 13, 2003, a note under Diagnostic Code 6260 
provided that a separate rating for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100 (hearing 
loss), 6200 (chronic suppurative otitis media), 6204 
(peripheral vestibular disorders), or other diagnostic code.  
Effective June 13, 2003, Note (1) to Diagnostic Code 6260 
states that a separate rating for tinnitus may be combined 
with an evaluation under Diagnostic Codes 6100 (hearing 
loss), 6200 (chronic suppurative otitis media), 6204 
(peripheral vestibular disorders), or other diagnostic code, 
except when tinnitus supports an evaluation under one of 
those codes.  Thus, the note under Diagnostic Code 6260 as in 
effect prior to June 13, 2003, and Note (1) to Diagnostic 
Code 6260, as in effect from June 13, 2003, merely state that 
a veteran may be rated simultaneously for tinnitus and those 
other ear disabilities, as provided.  In this regard it is 
observed that the veteran has been assigned a disability 
rating for hearing loss under Diagnostic Code 6100 (albeit 
currently noncompensable), and a separate disability rating 
for tinnitus under Diagnostic Code 6260.  Note (2) to 
Diagnostic Code 6260, as in effect from June 13, 2003, 
specifically provides that only a single evaluation is 
assigned for recurrent tinnitus, regardless of whether the 
sound is perceived in one ear, both ears, or the head.

On May 14, 2003, VA published a final rule adding a note to 
DC 6260, directing raters to "[a]ssign only a single 
evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."  68 Fed. 
Reg. 25,822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, 
note (2).  The notice also added a note providing that 
objective tinnitus is to be evaluated as part of the 
underlying condition, not under DC 6260.  38 C.F.R. § 4.87, 
DC 6260, note (3).  The notice stated that:

This document amends the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities to state more 
explicitly the method of evaluation of tinnitus under 
diagnostic code 6260 in the portion of the rating 
schedule that addresses evaluation of disabilities of 
the ear.  The intended effect of this action is to 
codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-
percent evaluation whether it is perceived in one ear, 
both ears, or somewhere in the head.  

68 Fed. Reg. at 25,822.  As was stated in the notice of 
proposed rulemaking: "This amendment involves no substantive 
change and is consistent with current practice."  67 Fed. 
Reg. at 59,033 (Sept. 19, 2002).  Thus, the amendment 
restated in more explicit terms the rule reflected in prior 
VA regulations that only a single 10% rating for tinnitus is 
authorized regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  

As VA's notice of proposed rulemaking made clear, the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity.  
67 Fed. Reg. at 59,033 (Sept. 19, 2002).  The note added to 
Diagnostic Code 6260, effective June 13, 2003, reflects the 
rule, stated in 38 C.F.R. § 4.14, that the disability 
resulting from tinnitus cannot be rated simultaneously under 
more than one diagnostic code.  Thus, the most recent 
amendment DC 6260 definitively stating that only a single 10% 
disability rating is authorized for tinnitus merely restates 
the law as it existed both prior to and after the amendment.  

Finally, as noted earlier, the evidence does not reflect that 
the veteran's tinnitus has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the evidence fails to demonstrate that the 
veteran is entitled to a rating in excess of 10 percent under 
Diagnostic Code 6260 for tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



